UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2007 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-18516 51-0002090 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 664 Churchmans Road, Newark, Delaware 19702 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 302-453-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On December 3, 2007, Norman H. Taylor, Jr., one of our directors, died. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARTESIAN RESOURCES CORPORATION Date:December 4, 2007 By: /s/ David B. Spacht David B. Spacht Chief Financial Officer
